Citation Nr: 0915114	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.

2. Entitlement to service connection for a skin disability, 
to include as due to exposure to herbicides.

3. Entitlement to service connection for a headache 
disability, to include as due to exposure to herbicides.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from June 1972 to March 1975. The 
record also reflects service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

Adjudication of this case was stayed pursuant to Chairman's 
Memorandum No. 01-06-24, "Processing of Claims for 
Compensation Based on Exposure to Herbicides Affected by Haas 
v. Nicholson - Imposition of Stay." This stay has been 
lifted as of January 22, 2009 pursuant to Chairman's 
Memorandum No. 01-09-03, "Stay Lifted on Processing Of 
claims for Compensation Based on Exposure to Herbicides 
Affected by Haas v. Nicholson." Accordingly, the Board may 
now proceed with adjudication of the claims in this case.

The Veteran and his spouse testified in January 2006 at a 
Board hearing via videoconference. This case was previously 
before the Board and was remanded in September 2006 and 
stayed pursuant to Chairman's Memorandum No. 01-06-24 in 
August 2008.

The issue of entitlement to service connection for a headache 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of any of 
the diseases presumptively linked to exposure to herbicides.

2. The Veteran was exposed to herbicides during his Vietnam-
era service.

3. The Veteran's current neurological disability is not 
related to his active duty service, to include exposure to 
herbicides.

4. The Veteran's tinea cruris is etiologically related to his 
period of active duty service.


CONCLUSIONS OF LAW

1. The criteria to establish entitlement to service 
connection for peripheral neuropathy have not been met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2. The criteria to establish entitlement to service 
connection for tinea cruris have been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 was revised in part, effective as of May 
30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application. The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection claims in September 2003, September 2004, March 
2006, and September 2006 letters. These letters also advised 
the Veteran of what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.

The March and September 2006 letters provided the Veteran 
notice of the information and evidence necessary to establish 
a disability rating and an effective date in the event 
entitlement to service connection was established as required 
by the holding in Dingess. This notice was not timely in that 
it was issued subsequent to the rating decision on appeal. 
The Board finds, however, that the Veteran was not prejudiced 
by this VCAA timing error as the denial of the service 
connection claim in this appeal renders moot any question as 
to the appropriate disability rating or effective date to be 
assigned. With respect to the service connection claim that 
was granted in this decision, any VCAA timing defect can be 
cured by the RO when it implements the grant of service 
connection authorized in this decision.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, VA treatment records, and VA 
examination reports. Accordingly, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Veteran contends that he has peripheral neuropathy and a 
skin disability resulting from Agent Orange exposure during 
his Vietnam era service. Under 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange. The record does not show, 
however, that the Veteran has been diagnosed with any of the 
diseases included in this category. Thus, the Board finds 
that the Veteran cannot avail himself of these presumptive 
provisions in order to establish service connection for his 
claimed disabilities. 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

With respect to the Veteran's allegations of entitlement to 
service connection for the claimed non-presumptive 
disabilities resulting from exposure to herbicides, the Board 
notes that in order to prevail under this theory of 
entitlement, the record must show that the Veteran was 
exposed to herbicides during his active duty service period.

38 C.F.R. § 3.307(a)(6)(iii) states, in part, that service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic. See VAOPGCPREC 27-97. 

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam. Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a Veteran who served in 
the Republic of Vietnam during that period). See VAOPGCPREC 
27-97. Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace. See VAOPGCPREC 7-93. In sum, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Subsequent to issuance of these General Counsel Opinions, the 
U.S. Court of Appeals for Veterans Claims issued a decision 
in Haas v. Nicholson, 20 Vet. App. 257 (2006), which involved 
a Veteran who served on a ship near Vietnam, off the coastal 
shore, but who did not actually set foot on the soil of that 
country. In Haas, the court held that exposure to Agent 
Orange will be presumed for Veterans who received the Vietnam 
Service Medal (VSM), even if their service did not actually 
involve setting foot on Vietnam. However, the court clarified 
that this holding does not apply where there is contradictory 
evidence - including evidence that the VSM was received for 
service in a neighboring country or at a location that 
reasonably precluded exposure to Agent Orange.

As noted in the introduction, cases potentially affected by 
the holding in Haas, including the present case, had been 
stayed pursuant to the provisions of Chairman's Memorandum 
No. 01-06-24. 

In Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. 
Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the U.S. Court 
of Appeals for the Federal Circuit reversed and remanded the 
August 16, 2006, decision issued by the U.S. Court of Appeals 
for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006). The Federal Circuit held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii). 

The stay in adjudication of cases potentially affected by 
Haas was lifted as of January 22, 2009 pursuant to Chairman's 
Memorandum No. 01-09-03, "Stay Lifted on Processing Of 
claims for Compensation Based on Exposure to Herbicides 
Affected by Haas v. Nicholson."

In the present case, the record reflects that the Veteran 
served aboard the U.S.S. Saratoga during his service in 
Vietnam. Thus, in order for the Veteran to demonstrate 
exposure to herbicides during his Vietnam service, he would 
have to show that he was present within the land borders of 
Vietnam at some point in the course of duty.

The Veteran alleges that he was in Vietnam for two weeks 
prior to reporting for duty aboard the U.S.S. Saratoga. The 
evidence of record is unclear on the Veteran's location prior 
to reporting for duty on the U.S.S. Saratoga. Records show 
that the U.S.S. Saratoga left the U.S. in April of 1972 with 
her "entire crew," but the Veteran's personnel records 
place him in the U.S. until August of 1972. The ship's 
history shows that she went from the U.S. to Subic Bay in the 
Philippines to "Yankee Station" in the Gulf of Tonkin, 
arriving on May 18, 1972. However, the Veteran's personnel 
records show that he was transferred from the Naval Training 
Center in Great Lakes, IL to the U.S.S. Saratoga and reported 
for duty on the U.S.S. Saratoga on September 27, 1972. 

It is unclear where the Veteran was when he reported to the 
U.S.S. Saratoga for duty. Nevertheless, based on the 
Veteran's statements, after resolving any doubt in favor of 
the Veteran, the Board finds that he was physically present 
in Vietnam, albeit for a limited period, for purposes of 
determining exposure to herbicides. 

However, this finding does not end the Board's inquiry. With 
respect to the claim of entitlement to service connection for 
peripheral neuropathy, the disability is not one which is 
considered a presumptive disability for Veterans exposed to 
herbicides. Acute and subacute peripheral neuropathy are 
included as presumptive disabilities, but the Veteran has not 
been diagnosed with this type of peripheral neuropathy, which 
is defined as becoming manifest to a degree of 10 percent or 
more within a year of the date the Veteran was last exposed 
to an herbicide during active military service. 38 C.F.R. 
§ 3.307(a)(6)(ii). Thus, the Board must now turn to the 
question of whether the Veteran's peripheral neuropathy is 
related to his exposure to herbicides or to his active duty 
service period. 

The Veteran's service treatment records (STRs) are negative 
for any reference to complaints or diagnoses of peripheral 
neuropathy. 

A January 2004 letter from J.R.P., M.D., a VA environmental 
physician, states that the Veteran participated in VA's 
"Agent Orange Registry." The physician reported that the 
Veteran was noted to have as an "Agent Orange cause: 
Peripheral neuropathy," and that "other items were 
discussed," including a history of headaches and a skin 
rash. As this letter could be interpreted to suggest a 
relationship between the Veteran's herbicide exposure and his 
peripheral neuropathy and skin rash complaints, the Board, by 
way of its September 2006 remand, directed the RO to arrange 
for the Veteran to undergo a VA examination to address these 
issues.

A March 2008 VA examination report shows that after reviewing 
the Veteran's claims file and examining the Veteran, it was 
the examiner's opinion that the Veteran had a history of 
progressive proximal muscle weakness that was consistent with 
limb girdle muscular dystrophy but that there was no evidence 
that he experienced an acute toxic neuropathy that Agent 
Orange causes. Thus, the Board finds that the Veteran's 
current neurological disability is not related to his active 
duty service period, to include exposure to herbicides.

In making this determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

With respect to the issue of entitlement to service 
connection for a skin disability, a separate March 2008 VA 
examination report shows that the examiner reviewed the 
Veteran's claims file, including his STRs, and noted a 
September 1973 diagnosis of heat rash in the groin area. 
After examining the Veteran, the examiner diagnosed the 
Veteran with inactive tinea cruris. The examiner stated that 
the "heat rash" in the groin area noted in service was 
actually tinea cruris. He stated that he could not determine 
"without a shadow of a doubt" that the current tinea cruris 
was etiologically related to what was recorded in service, 
although he noted that "these things can persist for years 
and years, so there may be a correlation between the two." 

Although this medical opinion is not a model of clarity, the 
Board finds that it could reasonably be interpreted as it is 
as likely as not that the Veteran's current tinea cruris is 
etiologically related to the "heat rash" in the groin that 
was noted in service. 

Although the examiner diagnosed "inactive" tinea cruris, 
the matter of a disability rating is presently not at issue, 
and the RO will assign an appropriate rating upon receipt of 
this decision. The question of its severity is one of rating, 
not of service connection.  See generally Ferenc v. 
Nicholson, 20 Vet. app. 58 (2006) (Discussing the distinction 
in the terms "compensation," "rating," and "service 
connection" as although related, each having a distinct 
meaning as specified by Congress). 

After resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that entitlement to service 
connection for tinea cruris is warranted.


ORDER

Service connection for peripheral neuropathy, to include as 
due to exposure to herbicides, is denied.

Service connection for tinea cruris is granted.


REMAND

In the September 2006 remand, the Board directed that the 
RO/AMC afford the Veteran an examination to ascertain if the 
Veteran has any disorder, to include a headache disorder, 
caused or aggravated by exposure to herbicides (Agent 
Orange). The record does not reflect that the RO/AMC afforded 
the Veteran such an examination.

The law provides that the Board is obligated by law to ensure 
that the AMC/RO complies with its directives, as well as 
those of the appellate courts, and that where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a headache 
disorder that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.  

2. After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the AMC/RO will afford the 
Veteran an examination by a qualified 
physician to ascertain if he has a 
headache disorder that was caused by any 
incident of military service, to include 
presumed exposure to herbicides. The 
following considerations will govern the 
examination:

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand. 

b. For purposes of this examination, 
the examiner must presume that the 
Veteran was exposed to herbicides 
during active military service in 
Vietnam. 

c. The examiner is requested to 
express an opinion as to whether the 
Veteran has a current headache 
disability. If such disability is 
diagnosed, the physician should be 
asked to opine whether the 
disability was caused or aggravated 
by any incident of active military 
service, including presumed exposure 
to herbicides during the Veteran's 
period of active duty service in 
Vietnam. 

3. The AMC/RO should then readjudicate 
the claim in light of the evidence 
received. If service connection for a 
headache disability is denied, a 
supplemental statement of the case should 
be issued and the Veteran should be 
afforded a reasonable period of time in 
which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


